Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 05-April-2022, Applicant has filed a set of Amendments on 18-June-2022. In these amendment, Applicant has  amended independent claims 1, 7 and 9, and amended dependent claim 5.
Independent claim 1 has been amended by Applicant to add the following limitation at the end of the claim: wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
Dependent claim 5 has been amended to remove the limitation which is encompassed in the microcontroller, which had resulted in a 35 U.S.C 112(b) rejection in the Non-Final Office Action. As a result, the 112(b) rejection is withdrawn.
Independent claim 7 has had the same limitation added at the end of the claim which was added to claim 1.
Independent claim 9 has had the same limitation added at the end of the claim which was added to claim 1.


Response to Arguments
In response to the Non-Final Office Action of 05-April-2022, Applicant has filed a set of Arguments/ Remarks on 18-June-2022. These arguments have been fully considered but are not persuasive.
In their first argument, Applicant notes that the limitation which had given rise to the 112(b) rejection in the Non-Final Office Action has been removed, and therefore the rejection should be withdrawn. Examiner agrees with this conclusion.
In their second argument, Applicant argues that the new limitation added at the end of independent claims 1, 7 and 9 is not taught by the art of record and, as a result, the claims and all of their dependent claims should be allowed. Although Examiner agrees that the new limitation is not taught by the current art of record from the Non-Final Office Action (German Patent Publication DE102007033746A1-(Stocker)--IP-COM-translation-(17-Apr-2008), in view of Non-Patent Literature “Elements of Object-Oriented Program Design”-(2009)-(Cartwright)-(Rice University)), Examiner notes that the amendments opens the claims to examination applying new art and must respectfully disagree with this conclusion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication DE102007033746A1-(Stocker)--IP-COM-translation-(17-Apr-2008), in view of Non-Patent Literature “Elements of Object-Oriented Program Design”-(2009)-(Cartwright)-(Rice University), and further in view of “How To Calculate a DynamoDB Items Size-(Charles)-(2019-01-05).
Regarding claim 1 –
Stocker teaches (a) method for secured storing of a data element of a predefined data type to be stored by a computer program in an external memory, which is connected to a microcontroller, an error correction value of an error correction value data type being used, the method comprising: “The disk 10 has a microcontroller 12 on. In known manner are in the microcontroller 12 on a single semiconductor chip a processor 14, a memory module 16 and a communication interface 18 integrated” (Page 4, Paragraph 3) plus “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
In addition, Stocker teaches when executing the computer program: calculating the error correction value for the data element to be stored, forming an error correction data element as the composite data element, which contains the data element to be stored and the error correction value which has been calculated for the data element,  “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
Stocker also teaches writing the error correction data element to a memory address for the error correction data element, “refinements of the invention are for calculating and storing a checksum for a new one or content changed Data object” (Page 3, Paragraph 8).
Stocker does not teach defining, when creating the computer program, a composite data element, which includes one element of the predefined data type and one element of the error correction value data type,  in the computer program element of the predefined data type and one element of the error correction value data type, in the computer program. Stocker also does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
Cartwright, however teaches defining, when creating the computer program, a composite data element, which includes one element of the predefined data type and one element of the error correction value data type,  in the computer program,  “Every Java program consists of a collection of classes--nothing else. A class is a template for creating a particular form of object” (Page 9, Section 1.1.2 “Classes: Templates for Creating Objects”), where examiner notes that in order to create the objects or use them, the program is required to be created containing the class definitions for the objects. Cartwright also teaches “an object consists of - a collection of variables called fields representing the properties of a specific physical or conceptual object…” (Page 4, Section 1.1.1 “What is an Object?”). Examiner notes that, as a result, an object, as defined, may contain one or more separately defined data fields, and hence is a composite data element.
	Stocker and Cartwright are analogous art because they are both directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.
	The combination of Stocker and Cartwright does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
	Charles, however teaches wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value, “An item's size is the sum of all its attributes' sizes, including the hash and range key attributes” (Page 3, Section “How do you determine a DynamoDB Item’s size?”) plus “Read requests like GetItem” (Page 1, Section “What are Read and Write Capacity Units?”). Examiner notes that the term “Item” used in DynamoDB is equivalent to the composite data element recited in the claims, and this shows that a single read action is required to read an item, and the size of the data read would be at least equal to the size of the two sub-elements.
	Stocker, Cartwright and Charles are analogous art because they are all directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright and the single-action read and size calculations of Charles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.


Regarding claim 2 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 1 above.
	Stocker also teaches further comprising a read operation of the data element, the read operation including: reading the error correction data element stored at the memory address in which the data element is contained, from the external memory, in order to obtain a read data element and a read error correction value; calculating an error correction comparison value for the read data element; and comparing the error correction comparison value with the read error correction value, “refinements of the invention are for calculating and storing a checksum for a new one or content changed Data object and / or for checksum comparison provided with a read access to an existing data object” (Page 3, Paragraph 8).

Regarding claim 3 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 2 above.
	Stocker also teaches wherein the read operation further includes: using the read data element when the error correction comparison value and the read error correction value are the same; “If the two values do not match, there is an error. On the other hand, if the two values match, this will prove both the correctness of the data object 30x information” (Page 5, Paragraph 4).

Regarding claim 4 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 1 above.
	Stocker also teaches wherein at least one of the error correction value and , “The disk 10 has a microcontroller 12 on. In known manner are in the microcontroller 12 on a single semiconductor chip a processor 14 , a memory module 16 and a communication interface 18 integrated. The memory module 16 has a read-only memory 20, a non-volatile rewritable memory 22 and a memory 24 on. For example, the read-only memory 20 as mask programmable ROM, the non-volatile overwritable memory 22 as EEPROM or flash memory, and the memory 24 be designed as RAM” (Page 4, Paragraph 3).

Regarding claim 6 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 1 above.
	Stocker also teaches further comprising: determining the memory address in the external memory for the error correction data element, “if the physical address of a data object changes, needs only the corresponding entry in the conversion table to be adapted. The references to the data object do not need to be changed too because the logical reference contained therein remains the same” (Page 2, Paragraph 5) – examiner notes that this describes the process of the microcontroller mapping an object to its physical location via conversion of a logical address to a physical one, hence it is “determining a memory address in the external memory”.

Regarding claim 7 –
	Stocker teaches (a) microcontroller configured for secured storing of a data element of a predefined data type to be stored by a computer program in an external memory, which is connected to a microcontroller, “The disk 10 has a microcontroller 12 on. In known manner are in the microcontroller 12 on a single semiconductor chip a processor 14, a memory module 16 and a communication interface 18 integrated” (Page 4, Paragraph 3).
	Stocker also teaches an error correction value of an error correction value data type being used, “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
	In addition, Stocker teaches wherein the microcontroller is configured to: when executing the computer program: calculate the error correction value for the data element to be stored, form an error correction data element as the composite data element, which contains the data element to be stored and the error correction value which has been calculated for the data element, “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
	Stocker also teaches write the error correction data element to a memory address for the error correction data element, “refinements of the invention are for calculating and storing a checksum for a new one or content changed Data object” (Page 3, Paragraph 8).
	In addition, Stocker teaches “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
	Stocker does not teach when creating the computer program, a composite data element is defined which includes one element of the predefined data type and one element of the error correction value data type,  in the computer program. Stocker also does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
	Cartwright, however teaches when creating the computer program, a composite data element is defined which includes one element of the predefined data type and one element of the error correction value data type,  in the computer program, “Every Java program consists of a collection of classes--nothing else. A class is a template for creating a particular form of object” (Page 9, Section 1.1.2 “Classes: Templates for Creating Objects”), where examiner notes that in order to create the objects or use them, the program is required to be created containing the definitions for the objects, plus “an object consists of - a collection of variables called fields representing the properties of a specific physical or conceptual object…” (Page 4, Section 1.1.1 “What is an Object?”). Examiner notes that, as a result, an object, as defined by Cartwright, may contain one or more separately defined data fields, and hence is a composite data element.
	Stocker and Cartwright are analogous art because they are both directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.
	The combination of Stocker and Cartwright does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
	Charles, however teaches wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value, “An item's size is the sum of all its attributes' sizes, including the hash and range key attributes” (Page 3, Section “How do you determine a DynamoDB Item’s size?”) plus “Read requests like GetItem” (Page 1, Section “What are Read and Write Capacity Units?”). Examiner notes that the term “Item” used in DynamoDB is equivalent to the composite data element recited in the claims, and this shows that a single read action is required to read an item, and the size of the data read would be at least equal to the size of the two sub-elements.
	Stocker, Cartwright and Charles are analogous art because they are all directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright and the single-action read and size calculations of Charles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.

Regarding claim 9 –
	Stocker teaches (a) processing unit, comprising: an external memory; and a microcontroller configured for secured storing of a data element of a predefined data type to be stored by a computer program in the external memory, “The disk 10 has a microcontroller 12 on. In known manner are in the microcontroller 12 on a single semiconductor chip a processor 14, a memory module 16 and a communication interface 18 integrated” (Page 4, Paragraph 3).
	Stocker also teaches which is connected to a microcontroller, an error correction value of an error correction value data type being used, “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
	In addition, Stocker teaches wherein the microcontroller is configured to: when executing the computer program: calculate the error correction value for the data element to be stored, form an error correction data element as the composite data element, which contains the data element to be stored and the error correction value which has been calculated for the data element, “whereby a checksum (CHK) is calculated and stored in a checksum field ( 46 ) of the data object” (Page 7, Document Claims, Paragraph 2).
	Stocker also teaches write the error correction data element to a memory address of the external memory for the error correction data element, “refinements of the invention are for calculating and storing a checksum for a new one or content changed Data object” (Page 3, Paragraph 8).
	Stocker does not teach when creating the computer program, a composite data element is defined which includes one element of the predetermined data type and one element of the error correction value data type, in the computer program. Stocker also does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
	Cartwright, however teaches when creating the computer program, a composite data element is defined which includes one element of the predetermined data type and one element of the error correction value data type, in the computer program, “Every Java program consists of a collection of classes--nothing else. A class is a template for creating a particular form of object” (Page 9, Section 1.1.2 “Classes: Templates for Creating Objects”), where examiner notes that in order to create the objects or use them, the program is required to be created containing the definitions for the objects, plus “an object consists of - a collection of variables called fields representing the properties of a specific physical or conceptual object…” (Page 4, Section 1.1.1 “What is an Object?”). Examiner notes that, as a result, an object, as defined by Cartwright, may contain one or more separately defined data fields, and hence is a composite data element.
	Stocker and Cartwright are analogous art because they are both directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.
	The combination of Stocker and Cartwright does not teach wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value.
	Charles, however teaches wherein the data element and the error correction value of the composite data element are accessible by a single addressing phase that encompasses a number of successive bits that is at least equal to a sum of a number of bits of the data element and a number of bits of the error correction value, “An item's size is the sum of all its attributes' sizes, including the hash and range key attributes” (Page 3, Section “How do you determine a DynamoDB Item’s size?”) plus “Read requests like GetItem” (Page 1, Section “What are Read and Write Capacity Units?”). Examiner notes that the term “Item” used in DynamoDB is equivalent to the composite data element recited in the claims, and this shows that a single read action is required to read an item, and the size of the data read would be at least equal to the size of the two sub-elements.
	Stocker, Cartwright and Charles are analogous art because they are all directed to systems containing software instructions for processing data utilizing composite data elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker with the Object-Oriented Design and programming teachings of Cartwright and the single-action read and size calculations of Charles, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a flexible system providing data integrity protection with increased performance.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication DE102007033746A1-(Stocker)--IP-COM-translation-(17-Apr-2008), in view of Non-Patent Literature “Elements of Object-Oriented Program Design”-(2009)-(Cartwright)-(Rice University), in view of “How To Calculate a DynamoDB Items Size-(Charles)-(2019-01-05), and further in view of U.S. Patent 9691505-(Das et al.) [herein “Das”].
Regarding claim 5 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 1 above.
	The combination of Stocker, Cartwright and Charles does not teach wherein at least one of the error correction value and disposed between the external memory and the microcontroller, 
	Das, however teaches wherein at least one of the error correction value and disposed between the external memory and the microcontroller, ,  (Fig 1A) plus “In one embodiment, memory controller includes ECC manager 124 to manage error checking and correction in 7memory accesses of system 102” (Col 5, Lines 4-6).
	Stocker, Cartwright, Charles and Das are analogous art because they are directed to data processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker and the Object-Oriented Design and programming teachings of Cartwright and the single-action read and size calculations of Charles with the calculation of Error Correcting Codes in the interface of Das, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system providing data integrity protection with increased performance.

Regarding claim 8 –
	The combination of Stocker, Cartwright and Charles teaches all the limitations of claim 7 above.
	Stocker also teaches the microcontroller is configured to perform a read operation of the data element, the read operation including: reading the error correction data element stored at the memory address in which the data element is contained, from the external memory, in order to obtain a read data element and a read error correction value; calculating an error correction comparison value for the read data element; and comparing the error correction comparison value with the read error correction value.  Stocker – “refinements of the invention are for calculating and storing a checksum for a new one or content changed Data object and / or for checksum comparison provided with a read access to an existing data object” (Page 3, Paragraph 8).
	The combination of Stocker, Cartwright and Charles does not teach wherein the microcontroller includes an interface module for interfacing with an external memory and which is configured to calculate at least one of error correction values and 
	Das, however teaches wherein the microcontroller includes an interface module for interfacing with an external memory and which is configured to calculate at least one of error correction values and (Fig 1A) plus “In one embodiment, memory controller includes ECC manager 124 to manage error checking and correction in memory accesses of system 102” (Col 5, Lines 4-6).
	Stocker, Cartwright, Charles and Das are analogous art because they are directed to data processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the modified data storage including error correction of Stocker and the Object-Oriented Design and programming teachings of Cartwright and the single-action read and size calculations of Charles with the calculation of Error Correcting Codes in the interface of Das, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system providing data integrity protection with increased performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111